The'*'opinion of the court was delivered
by Knox, J.
— As there was no exception to the charge, we cannot notice the error assigned upon it.
The offer to disprove the return of survey, was clearly inadmissible :
1. Because the offer was only to prove that the survey was not returned by the deputy surveyor who executed it.
2. Because the record evidence of the return, neither fraud nor mistake being alleged, was conclusive.
The survey was accepted by the Commonwealth, and a patent issued upon it more than twenty-one years before the trial, and a conveyance from the patentee to a purchaser for a valuable consideration. It is a waste of words to say that the title thus acquired cannot be affected by parol evidence : that the deputy surveyor who made the survey, did not himself return it. A return by his successor would be as good as one from himself. That it was made by some one authorized to make it, is a presumption the conclusiveness of which cannot now be questioned.
Judgment affirmed.